Citation Nr: 0836304	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-28 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral knee disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

The issue of entitlement to service connection for bilateral 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Service connection for a bilateral knee disability was 
denied by a February 2005 rating decision.  The veteran did 
not appeal this decision within one year of being notified.

2.  Evidence submitted since February 2005 is new, relates to 
a fact necessary to substantiate the claim for service 
connection for bilateral knee disability, and raises a 
reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The February 2005 rating decision is final.  38 U.S.C.A. 
§ 7105 (c) (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(2004).

2.  New and material evidence has been submitted regarding 
the veteran's claim of entitlement to service connection for 
bilateral knee disability; therefore, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2008), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2007), eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim of 
service connection for a bilateral knee disability, and a 
decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

The veteran seeks service connection for a bilateral knee 
disability which he contends began in military service.  He 
alleges seeking treatment on four occasions due to knee pain.  
This claim was denied by rating decision in February 2005 
essentially because while the veteran sought treatment in 
service for knee problems, he had no current knee disorder 
related to active duty.  The veteran did not file a timely 
appeal and the rating decision became final.  38 U.S.C.A. 
§ 7105 (c) (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(2004).

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New" evidence is 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence is existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  "New and material evidence" can neither be 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

As a jurisdictional matter, regardless of the RO's decision 
on reopening, the Board must first determine whether new and 
material evidence has been submitted, prior to deciding the 
issue on the merits.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed 
to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the veteran's previously and finally denied claims).

In conjunction with his claim to reopen, the veteran 
submitted March 2006 and September 2007 private medical 
reports showing a diagnosis of arthritis of the knees 
bilaterally and suggested that knee disability was related to 
military service.  He stated "it is logical to assume that 
his knee arthritis is military connected" based upon the 
three medical visits he listed during service.

This opinion is new in that it was not previously before 
agency decision makers.  Also, the opinion is material, as it 
relates to facts necessary to substantiate the claim, that 
is, a current disability that may be related to his service.  
Presuming its credibility, it raises a reasonable possibility 
of substantiating the claim.  See Justus v. Principi, 3 Vet. 
App. 510, 512 (1992).  In particular, it tends to associate 
the veteran's current low back strain to his in-service 
accident.  As new and material evidence has been submitted, 
the claim is reopened.  The merits of the claim are discussed 
below in the Remand portion of the decision, as further 
development is required prior to full appellate review.   




ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
bilateral knee disability is granted.

REMAND

The veteran seeks service connection for bilateral knee 
disability which he contends began in-service.  He alleges 
that he sought treatment due to knee pain on at least four 
occasions while in service and therefore, his present 
disability should be service connected.  Service treatment 
records confirms his complaints of knee pain, and that he was 
seen for an orthopedic consultation in January 1967. 

A March 2006 and September 2007 opinions from the private 
physician attempt to associate the veteran's current 
arthritis to service.  It is unclear if the physician had 
access to the service treatment records at the time of his 
examination although, he refers to several in-service 
treatment dates.  It is also unclear on what basis the 
diagnosis is made, as there are no x-rays or other treatment 
records in the file.

As the opinions suggest a nexus but lack specificity to 
support a decision on the merits, a remand is required to 
determine the exact nature and etiology of any current 
bilateral knee disability diagnosed, and whether his 
arthritis is related to active duty.  See 38 C.F.R. 
§ 3.159(c)(4) (2007); see also,  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The notice requirements under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007) have been interpreted 
to apply to all aspects of service connection claims, to 
include disability rating and effective date elements of the 
claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Corrective notice should be sent to the veteran to 
so comply.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for service connection for a 
bilateral knee disorder, to include the 
rating criteria by which a disability 
granted service connection will be 
evaluated and how the effective date of 
that grant will be assigned.  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of the veteran's currently 
diagnosed bilateral knee disorder.  All 
testing deemed necessary must be conducted 
and the results reported in detail.  The 
claims file must be reviewed in 
conjunction with the exam.  For any 
disability exhibited, the examiner is 
asked to render an opinion as to whether 
there is a 50 percent probability or 
greater that it is related to active 
service.  A rationale for any opinion 
offered is required.  The entire claims 
file must be considered, and the examiner 
should reconcile any opinion with the 
service treatment records reflecting 
treatment for knee problems and the March 
2006 and September 2007 private medical 
reports.

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


